       Case
 Name and      2:16-cv-06794-AB-JC
           address:                                        Document 221 Filed 05/24/19 Page 1 of 4 Page ID #:19747
 Alexander Vitruk (SBN 315756)
 MAYER BROWN LLP
 350 South Grand Ave., 25th Floor
 Los Angeles, CA 90071


                                                       UNITED STATES DISTRICT COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

                                                                                     CASE NUMBER
                                                                                     2:16-cv-06794-AB(JCx)
Clifton W. Marshall, et al.                                       Plaintiff(s),
                    v.
                                                                                       APPLICATION OF NON-RESIDENT ATTORNEY
Northrop Grumman Corporation, et al.                                                         TO APPEAR IN A SPECIFIC CASE
                                                                Defendant(s),                       PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
     denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION

 Block, Samuel D.
 Applicant's Name (Last Name, First Name & Middle Initial)                                                 check here if federal government attorney     III
 Mayer Brown LLP
 Firm/Agency Name

                                                                                  312-782-0600                          312-706-8237
 71 South Wacker Drive                                                            Telephone Number                     Fax Number
 Street Address

 Chicago, CA 60606                                                                sblock@mayerbrown.com
 City, State, Zip Code                                                                                       E-mail Address

I have been retained to represent the following parties:
All defendants: Northrop Grumman Corp.; Northrop Grumman                          ❑ Plaintiff(s) IZI Defendant(s) ❑ Other:
Sav. Plan Inv. Comm,; (cont;d in Section IV)                                      ❑ Plaintiff(s) IZI Defendant(s) ❑ Other:
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his
or her membership. Use Section IV if more room is needed, or to provide additional information.
                     Name of Court                              Date of Admission   Active Member in Good Standing? (if not, please explain)
 United States District Court, Northern District of Illinois 11/10/2016            Yes
 United States Court of Appeals, Seventh Circuit               05/13/2018                   Yes
 United States District Court, Eastern District of Wisconsin   12/13/2018                   Yes
G-64 (11/18)                    APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                     Page 1 of 3

                                                                                                                       ,-American LegalNet, Inc.   ,
                                                                                                                        www.FormsWorkFlow.com
                Case 2:16-cv-06794-AB-JC Document 221 Filed 05/24/19 Page 2 of 4 Page ID #:19748
       List all cases
                eases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
       needed):
               Case Number                                    Title ofAction                             Date of Application       Granted /Denied?
         N/A                              N/A                                                           N/A                       N/A




      If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




    Has the applicant previously registered as a CM/ECF user in the Central District of California?               ❑
                                                                                                                  ❑ Yes           E
                                                                                                                                  El No
    If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? ❑
                                                                                                       ❑ Yes                      ❑ No


                                                                                                      Previous E-mail Used (if applicable)

   Attorneys must be registeredfor the Court's Case Management/Electronic Case Filing ("CM/ECF') System to be admitted to practice pro hac
   vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
   Order grantingyour Application, you will either be issued a new CM/ECF login and password or the existing account you identified
                                                                                                                                 ident ed above
   will be associated with your case.



                        II - CERTIFICATION
                SECTION H

               I declare under penalty of perjury that:

                (1) All of the above information is true and correct.
                (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                    professional, or other activities in the State of California.
               (3) I am not currently suspended from and have never been disbarred from practice in any court.
               (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                    and the Federal Rules of Evidence.
               (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                    maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                   Rule 83-2.1.3.4.


                Dated
                               -                                             Samuel D. Block
                                                                             Applicant's Name (please type or print)
                                                                                          N.        r   //i
                                                                                       4v
                                                                             Applicant's Signatufe



G-64 (11/18)                  APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO ILAC
                                                                                                    HAC 1,7CE
                                                                                                         VICE                                         Page 2 of 3



                                                                                                                         American LegaNet, Inc.   C
         Case 2:16-cv-06794-AB-JC Document 221 Filed 05/24/19 Page 3 of 4 Page ID #:19749
SECTION III - DESIGNATION OF LOCAL COUNSEL

 Vitruk, Alexander
 Designee's Name (Last Name, First Name & Middle Initial)

 Mayer Brown LLP
 Firm/Agency Name

 350 South Grand Avenue                                          213-229-9500                             213-625-0248
                                                                  Telephone Number                         Fax Number
 25th Floor
 Street Address                                                  avitrukmayerbrown.coin
                                                                 E-mail Address
 Los Angeles, CA 90071
 City, State, Zip Code                                           SBN 315756
                                                                 Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
               Dated May 24, 2019                                Alexander Vitruk
                                                                 Designee's Name (please type or print)


                                                                 Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

Parties Represented (cont'd):
Northrop Grumman Savings Plan Administrative Committee; Denise Peppard; Michael Hardesty; Kenneth L. Bedingfield; Kenneth N.
Heintz; Prabu Natarajan; Gary McKenzie; Constance Soloway; Christopher McGee; Richard Boak; Debora Catsavas; Teri Herzog;
Tiffany McConnell King; Mark A. Caylor; Mark Rabinowitz; Rajender Chandhok; Gloria Flach; James M. Myers; Sunil Navale; Eric
Scholten; Steven Spiegel.




G-64 (11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 3 of 3



                                                                                                               [   American LegaiNet, Inc. 01
                                                                                                                   www.FormsWorkllow coin
Case 2:16-cv-06794-AB-JC Document 221 Filed 05/24/19 Page 4 of 4 Page ID #:19750



  r


                         Certificate of Admission
                          To the Bar of Illinois
       I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                           Samuel Block


       has been duly licensed and admitted to practice as an Attorney and Counselor at
       Law within this State; has duly taken the required oath to support the
       CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
       also the oath of office prescribed by law, that said name was entered upon the Roll
       of Attorneys and Counselors in my office on 11/10/2016 and is in good standing, so
       far as the records of this office disclose.




                                                IN WITNESS WHEREOF, I have hereunto
                                                      subscribed my name and affixed the
                                                      seal of said Court, this 21st day of
                                                      May, 2019.



                                                        CaittLetycra6i &sio-et
                                                                                       Clerk,
                                                        Supreme Court of the State of Illinois
